United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3796
                                    ___________

Louis Williams,                          *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
United States of America,                * Eastern District of Missouri.
                                         *
             Appellee.                   *      [UNPUBLISHED]
                                    ___________

                            Submitted: December 7, 2000
                                Filed: December 20, 2000
                                    ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Louis Williams appeals the district court’s1 denial of his 28 U.S.C. § 144 motion.
Having carefully reviewed the record, we conclude that the judge was not required to
recuse himself, and we therefore affirm the judgment of the district court. See 8th Cir.
R. 47A(a).




      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -2-